internal_revenue_service p o box cincinnati oh release number release date date date legend c company d field of study e field of study dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a grant program the purpose of your grant program is to promote and advance education in the fields of d and or e you will award scholarships for the purpose of pursing a graduate or undergraduate degree in the fields of d and or e moreover your scholarships are only available to students who are attending accredited universities the scholarships will be for tuition and other expenses incidental to the educational_purposes of the grant the grants will be made on an objective and nondiscriminatory basis letter catalog number 58263t you are contracting with c who will provide administrative support services to you in administering the program c is a third-party entity that specializes in scholarship management services and operates independently from you c will promote your program and be responsible for the application and selection process interested students are required to complete an application and submit it to c c is responsible for collecting and reviewing all applications the application will include a complete biographical record and supporting material and letters of reference which include recommendations from teachers or principals c will conduct a preliminary evaluation of the applicants and will then recommend six to eight applicants for consideration by the review board the review board will review c’s recommended applicants and will decide as to the most qualified and deserving candidates finally the award board will absent concerns approve the final grant recipients based on the recommendations of the review board the review board will consist of individuals i who are your full-time employees or your affiliates and ii appointed by the award board the award board will consist of your board_of directors the following are the general criteria used by c the review board and the approval board for selecting applicants to receive grants eligible students have an established record of academic achievement ie grade point average standardized test scores etc eligible students have experience working interning or volunteering in the fields of d and e or in any related fields and eligible student’s contributions to the fields of d and e ie papers other material written work publications conferences presented etc no employee of yours your affiliates or disqualified persons shall be eligible to receive grants you will send a letter to the recipients explaining the terms and conditions of each grant the recipient is required to communicate their acceptance of the scholarship’s conditions by a letter in writing to you in each case it is stipulated that a renewal of the grant for any succeeding period is contingent upon evidence of adequate performance at the time of review by the review board following acceptance of a grant by a recipient you will also obtain an agreement from the educational_institution in which the recipient is enrolled and attending to use your funds to defray the recipient's expenses consistent with the purpose of the grant you will generally then pay the grant directly to the educational_institution the recipients will generally purchase their books and supplies and then submit the appropriate receipts to your board_of directors for approval and reimbursement with respect to individual scholarships you will arrange to receive a report of the grantee’s courses taken if any and the grades received if any in each academic letter catalog number 58263t period such a report must be verified by the educational_institution attended by the grantee and is obtained at least once a year such a report must be approved by the faculty_member supervising the grantee or by another appropriate_official of the institution upon completion of a grantee’s study at an educational_institution a final report is also obtained in addition the educational_institution must agree to use the grant funds to defray the recipient's expenses or pay funds to the recipient only if he she is enrolled at the educational_institution and his her standing at such institution is consistent with the purposes and conditions of the grant you will also arrange to receive a separate annual report from the recipient summarizing the recipient's academic experience a professional staff member or director of yours has the responsibility to follow the progress of the individual grant that is to review each report submitted by the funded educational_institution or person to decide as to whether the grant purposes are being or have been fulfilled and to investigate any questions requiring further scrutiny or investigation for oversight where reports or other information including failure to submit reports after a reasonable_time has elapsed from their due_date indicate that all or any part of grant funds are not being used for the purposes of such grant you will initiate an investigation while conducting such investigation you will withhold further payments to the extent possible until you have determined that no part of the grant has been used for improper purposes and until any delinquent reports have been submitted if you learn that any part of a grant has been used for improper purposes you will take all reasonable and appropriate steps to recover diverted grant funds or to insure the restoration of diverted funds and the dedication of other grant funds held by the grantee to the purposes being financed by the grant if you determine that any part of the grant has been used for improper purposes and the grantee has not previously diverted grant funds to any use not in furtherance of a purpose specified in the grant you will withhold further payments on the particular grant until you received the grantee’s assurances that future diversions will not occur any delinquent reports have been submitted and you have required the grantee to take an extraordinary precaution to prevent future diversions from occurring if you determine that any part of the grant has been used for improper purposes and the grantee has previously diverted grant funds you will withhold further payment until the three conditions of the preceding sentence are met and the diverted funds are in fact recovered or restored you will retain all records submitted by the grantees and their educational institutions you will obtain and maintain in files all evidence that no recipient is related to you an employee of your your affiliates or any members of the review and award board basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that letter catalog number 58263t meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records lf you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
